                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA



BENJAMIN RUEL                             v.     LYNXNET, LLC
JUDGE H. RUSSEL HOLLAND                          CASE NO.       3:19-cv-0327-HRH



PROCEEDINGS:         ORDER FROM CHAMBERS



       The parties’ Joint Motion to Extend Discovery,1 filed August 31, 2020, is granted.

Accordingly, pretrial deadlines are revised as follows.
       Deadline                                           Now Due

       • Final Discovery Witness List                     November 30, 2020

       • Fact Discovery Closes                            January 14, 2021

       • Identification of Expert Witnesses               February 11, 2021

       • Responsive Supplemental Expert Witnesses         February 25, 2021

       • Expert Disclosures (Reports)                     February 11, 2021

       • Rebuttal Expert Disclosures (Reports)            Within 30 days of the
                                                          report being rebutted

       • Expert Discovery Closes                          March 14, 2021

       • Discovery Disputes:                              Discovery disputes (including
                                                          ESI) shall be presented to the
                                                          court as soon as problems are
                                                          identified, but not later than
                                                          14 days from the close of fact/
                                                          expert discovery.


       1
        Docket No. 21.

Order from Chambers – Joint Motion to Extend Discovery                                      -1-


           Case 3:19-cv-00327-HRH Document 22 Filed 09/08/20 Page 1 of 2
     • Dispositive Motions                          Not later than 30 days
                                                    from the close of fact/
                                                    expert discovery

     • Motions in limine, including motions         Not later than 30 days
       as to qualification of experts and Daubert   following the later of the
       motions                                      date for the filing of
                                                    dispositive motions or the
                                                    date of the court’s ruling on
                                                    timely dispositive motions




Order from Chambers – Joint Motion to Extend Discovery                              -2-


        Case 3:19-cv-00327-HRH Document 22 Filed 09/08/20 Page 2 of 2
